Title: To Alexander Hamilton from Tench Coxe, 30 December 1794
From: Coxe, Tench
To: Hamilton, Alexander



T: D: R. O: Decbr. 30th 1794
(private)
Sir

I trust that the first reason suggested, in your letter of the 28th inst. is that which has occasioned the letter it returned to me. It appeared indispensable that you should see it, as Mr. Francis found himself impelled to shew it to me, & requested advice.
Messr. N: H: & Co. have had two or three Agencies for the purchase of Objects of no great size, which have been terminated. They were similar to those they had executed in your time, and in pursuance of the information you communicated that they had been so employed. There is no evidence of any thing improper in those matters. I believe there is no public trust in their hands at this moment under the Treasury or indeed within my knowledge.
I am, Sir, &ca

T: Coxe C: R:
The Secy. of the Treasy.

